Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Claim 4 was cancelled.  Claims 1 and 5-7 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas/mathematical formulas without significantly more. The claims recite mathematical expressions which are not  This judicial exception is not integrated into a practical application because the formulas are not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 5, 6, and 7 recites “when the addition term is indicated by ∆D..”.  It is unclear and indefinite as to whether the addition term as further defined by the respective expressions (1) – (4) are part of the configuration of the converter controller.  For the purpose of comparison to the prior art, the prior arts recognition of a controller which are capable of being configured with such expressions sufficiently meet the limitations of the claims.  All claims dependent are also rejected for the same.


Claim Rejections - 35 USC § 102
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuasa et al. (US 2018/0287490).
Regarding claims 1, 5, 6, and 7, Yuasa discloses a voltage control system that increases an input voltage (Abstract), the voltage control system comprising: 

a current sensor (current detector 53) configured to acquire a current measured value [0026], the current measured value being an output current found as a time average of a current value output from the reactor in the one cycle [0026]; 
a voltage sensor (voltage detectors 51 and 52) configured to acquire an input side voltage value indicative of an input voltage of the converter device (51) and an output side voltage value indicative of an output voltage of the converter device (52) [0026]; and 
a converter controller configured to set the duty ratio (switching command value D1) [0029] and control an output voltage of the converter device in a present cycle based on adding an addition term (current deviation accumulated by the error accumulation unit) [0044] to a feedforward term (switching command value D0) [0039-0041], wherein: 
the converter controller is configured to derive the feedforward term based on the input side voltage value and the output side voltage value acquired at a beginning of the present cycle (feedback loop) [0026-0028, 0041], and-2-Application No.: 15/622,379 
Attorney Docket No.: 07057.1134-00000the converter controller is configured to derive the addition term corresponding to an increase of the output current in the present cycle, based on at least one of a current deviation between a target value of the output current and the current measured value in a previous cycle, and the duty ratio in the previous cycle (switching command value D0) [0029].  
Regarding claim 2, Yuasa discloses the voltage control system according to claim 1, wherein the value of the addition term corresponds to an increasing amount of the duty ratio (D0 to D1) [0040], and the converter controller is configured to increase the duty ratio by the increasing amount to increase the current measured valued from the previous cycle only by an 
Regarding claim 3, Yuasa discloses the voltage control system according to claim 1, wherein the converter controller is configured to derive the addition term by use of the current deviation and at least one of the target value of the output current in the present cycle (related to the target voltage) [0041], the current measured value in the previous cycle (current deviation accumulated by the error accumulation unit) [0042-0044], the duty ratio in the previous cycle, and the input side voltage value in the present cycle.
Regarding claim 8, Yuasa discloses the voltage control system according to claim 1, wherein when the current deviation is a predetermined threshold or more (greater than zero), the converter controller is configured to set the duty ratio based on the addition term [0061], and when the current deviation is less than the threshold, the converter controller is configured to set another duty ratio without using the addition term (when current deviation is brought close to zero) [0061].  
Regarding claim 9, Yuasa discloses the voltage control system according to claim 8, wherein the converter controller is configured to set the another duty ratio by use of at least the feedforward term and a feedback term (phase angle calculation) to be added to the feedforward term [0042], wherein the feedback term changes relative to the changes of the current deviation less than the addition term (each of a multitude of phase angle calculations which are then integrated) [0042].  
Regarding claim 10, Yuasa discloses the voltage control system according to claim 1, wherein the converter controller is configured to set the duty ratio in the present cycle using the feedforward term (switching command value D0) [0039-0041], the addition term (current deviation accumulated by the error accumulation unit) [0044], and a feedback term, the feedback term (phase angle calculation) being a component to eliminate the current deviation .

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. as applied to claim 1 and further in view of Matsumoto et al. (WO 2016/185608, using US 2018/0123152 for translation and citation).
	The teachings of Yuasa as discussed above are herein incorporated.
	Regarding claim 11, Yuasa recognizes a voltage control system configured provide increased input voltage but is silent towards a fuel cell system.
Matsumoto teaches a power conditioning system including a fuel cell TSN201601712US00TFN160173-US39(Abstract) is provided to minimize fluctuations in voltage output reducing heat generation of a converter [0008-0015].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide the voltage condition system as recognized by Yuasa in combination with a fuel cell because Matsumoto recognizes that power conditioning for fuel cells allows for the minimization of the fluctuations of a voltage output and reduce heat generation for converters.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. as applied to claims 1 or Yuasa et al. in view of Matsumoto et al. as applied to claim 11 above respectively, and further in view of Matsumoto et al. (US 2018/0054151, hereinafter referred to as Matsumoto ‘151).
The teachings of Yuasa and Matsumoto as discussed above are herein incorporated.
Regarding claims 12 and 13, Yuasa discloses a three phase converter [0020] but is silent towards the voltage control system to comprise a four-phase bridge converter. Matsumoto discloses the power conditioning is applied to a fuel cell system producing an alternating current 
Matsumoto ‘151 teaches an electric power adjustment system including a fuel cell connected to a load and a multi-phase converter connected between the fuel cell and the load including a unit configured to switch a ripple current characteristic by changing at least a drive phase number (Abstract) being 3 or more phases [0036, 0200] according to the operational state of the fuel cell stack and the required electric power of the load [0011, 0165]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a multi-phase converter being of 3 or more phases in the voltage control system of Yuasa or Yuasa and Matsumoto because Matsumoto ‘151 recognizes that a power adjustment system which is provided with a multi-phase converter of three or more phases allows for the load to be controlled with an appropriate supply voltage [0200].

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727